     Case: 1:18-cv-08144 Document #: 40 Filed: 03/19/19 Page 1 of 1 PageID #:119

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

John Velez
                                 Plaintiff,
v.                                                   Case No.: 1:18−cv−08144
                                                     Honorable Edmond E. Chang
City of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


         MINUTE entry before the Honorable Marvin E. Aspen: This case has been
reassigned to a different judge. The motion hearing and status hearing set for 3/21/2019
are stricken. The motion should be re−noticed before Judge Chang. Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
